DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation – 35 USC §112f

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

The following elements are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Regarding claim 1, “roughening station” (because A – “roughening station” is the placeholder/nonce term, B – “for the continuous roughening of at least one joining region of the paper web” designates the function, and C – no additional structure is provided in the claim body, thus “roughening station” is understood as equivalent to “means for the continuous roughening of at least one joining region of the paper web”). However, a review of the specification does not provide a corresponding structure. Relevant passages of the specification include ¶ [0005] & [0018], however, there is no corresponding structure provided, and a subsequent rejection for claim 1 under 35 USC 112(a) and 112(b) is provided below.
Regarding claim 1, “moistening station” (because A – “moistening station” is the placeholder/nonce term, B – “for moistening at least one joining region of the paper web” designates the function, and C – no additional structure is provided in the claim body, thus “moistening station” is understood as equivalent to “means for moistening at least one joining region of the paper web”). However, a review of the specification does not provide a corresponding structure. Relevant passages of the specification include ¶ [0019] 
Regarding claim 1, “forming station” (because A – “forming station” is the placeholder/nonce term, B – “for forming a bag tube” designates the function, and C – no additional structure is provided in the claim body, thus “forming station” is understood as equivalent to “means for forming a bag tube”). A review of the specification suggests that the corresponding structure is a “forming shoulder” or a “forming shoe” as described in ¶ [0005], or equivalent.
Regarding claim 1, “ultrasonic sealing station” (because A – “ultrasonic sealing station” is the placeholder/nonce term, B – “for sealing the joining region of the paper web” designates the function, and C – no additional structure is provided in the claim body, thus “ultrasonic sealing station” is understood as equivalent to “means for sealing the joining region of the paper web”). A review of the specification suggests that the corresponding structure is a sonotrode and a rotary anvil as described by ¶ [0025], or equivalent.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre -AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre –AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC §112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe a roughening station or a moistening station such that one of ordinary skill in the art would recognize the bounds of those claim limitations in light of the interpretation under 35 USC 112f as described above. The roughening station is described in ¶ [0005] & [0018] and the moistening station is described in ¶ [0019], however, these sections only describe the function of the stations without provided the necessary structure. Therefore, claim 1 is rejected under 35 USC 112(a), and claims 2-8 are also rejected due to their dependence upon claim 1.

Claim Rejections – 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim limitations “roughening station” and “moistening station” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The roughening station is described in ¶ [0005] & [0018] and the moistening station is described in ¶ [0019], however, these sections only describe the function of the stations without provided the necessary structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation a surface pressure in the range from 20 – 50 MPA, and the claim also recites in particular 30 – 40 MPa, which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 2018/0153211 A1) in view of Tuskiewicz (US 2020/0070462 A1), and in further view of Ishibuchi (JP 2007126249A).

Regarding claim 1, Persson teaches tubular bag machine (See Fig 3) for producing tubular bag packaging materials (See ¶ [0007]), comprising: 
- a draw-off station (Fig 3, #21) for drawing off a web (#19), 
- a forming station (Fig 3, #27) for forming a bag tube (See ¶ [0152]), and 
- an ultrasonic sealing station (Fig 3, #29) for sealing the joining region of the paper web (See ¶ [0165]).
Persson does not specifically teach that the packaging material is paper, a roughening station for the continuous roughening of at least one joining region of the paper web, or a moistening station for moistening at least one joining region of the paper web.
	Tuskiewicz teaches paper material (See abstract. See further ¶ [0003] - "The present invention is directed to a method of ultrasonically bonding paperboard..."),
(See Fig 2, #205. See further ¶ [0012] - [0013]),
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson to incorporate the teachings of Tuskiewicz to include the use of paper as a packaging material with the motivation that paper is a cheap and sustainable material that is well-suited to forming a tubular structure and ultrasonically welding the edges; as described by Tuskiewicz in ¶ [0003] – [0005]. It would have been obvious to one of ordinary skill in the art to further modify Persson to include a moistening station as taught by Tuskiewicz with the motivation of improving the ultrasonic welding of the paperboard by gelatinizing the starches within the paper prior to welding of the paperboard, as described by Tuskiewicz in ¶ [0004] & [0012] – [0013].
Persson in view of Tuskiewicz does not specifically teach a roughening station.
	Ishibuchi teaches a roughening station for the continuous roughening of at least one joining region of the paper web (See Fig 5, #61. See further ¶ [0039] - "...A rotary roll 61 whose surface is increased in surface roughness by thermal spraying or the like is provided in contact with the surface. As a result, when ultrasonic waves are applied to the overlapped surfaces of the old and new base papers while being crimped by the crimping bars 23a and 23b provided on the downstream side, the heat generation welding effect on the overlapped surfaces by the ultrasonic waves can be further improved.").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson in view of Tuskiewicz to incorporate the teachings of Ishibuchi to include a roughening station with the motivation of improving the ultrasonic welding of the overlapping paper surfaces, as described by Ishibuchi in ¶ [0039].

Regarding claim 2, Persson further discloses wherein the ultrasonic sealing station is an ultrasonic friction welding sealing station (See ¶ [0165]) and carries out a joining operation by means of friction welding (See ¶ [0165] - "...The sonotrode 43 is adapted for transmitting ultra-sonic energy and is arranged opposite to the anvil 41 to allow passage of the tubular web 33 in a gap 45 formed between the sonotrode 43 and the anvil 41...").

Regarding claim 3, Persson further discloses wherein the ultrasonic friction welding sealing station has a sonotrode (#43) and an anvil (#41), wherein the joining region is guided between the sonotrode and anvil and wherein a direction of movement of the sonotrode and anvil is not parallel (See ¶ [0165] & Fig 3 illustrating the web of material is positioned between the sonotrode and the anvil).

Regarding claim 4, Persson further discloses wherein the anvil is a rotary anvil and in particular rotates in the direction of movement of the paper web (See ¶ [0172] - "...However, the anvil 41 is rotatable and may be rotated when the longitudinal welding unit 29 is not in use for welding. The anvil 41 may then be rotated a few degrees such that another portion of its circumference faces the sonotrode 43...").

Regarding claim 5, Persson as modified by Tuskiewicz does not specifically teach wherein, in the direction of movement of the paper web, the roughening station is arranged upstream of the moistening station.
 wherein, in the direction of movement of the paper web, the roughening station is arranged upstream of the moistening station (See Fig 5 illustrating that the roughening station {#61} illustrating that the roughening station is located directly after the drawing-off of the material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson in view of Tuskiewicz to incorporate the teachings of Ishibuchi to include a roughening station with the motivation of improving the ultrasonic welding of the overlapping paper surfaces, as described by Ishibuchi in ¶ [0039].

Regarding claim 6, Persson does not specifically teach wherein the moistening station is set up to moisten only the roughened joining region on the paper web.
Tuskiewicz teaches wherein the moistening station is set up to moisten only the roughened joining region on the paper web (¶ [0013] - [0014] describes that the portion of the paper material to be welded {the roughened portion} is moistened prior to welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Persson to incorporate the teachings of Tuskiewicz to include the use of paper as a packaging material with the motivation that paper is a cheap and sustainable material that is well-suited to forming a tubular structure and ultrasonically welding the edges; as described by Tuskiewicz in ¶ [0003] – [0005]. It would have been obvious to one of ordinary skill in the art to further modify Persson to include a moistening station as taught by Tuskiewicz with the motivation of improving the ultrasonic welding of the paperboard by gelatinizing the starches within the paper prior to welding of the paperboard, as described by Tuskiewicz in ¶ [0004] & [0012] – [0013].

Regarding claim 7, Persson as modified by Tuskiewicz discloses an ultrasonic sealing station (Fig 3, #29, ¶ [0165]) for ultrasonically sealing a paper material (as taught by Tuskiewicz).
However, Persson as modified by Tuskiewicz does not disclose expressly a sealing pressure in a range from 20 – 50 MPa, or 30 – 40 MPa.
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to utilize a sealing surface pressure in the range of 20 – 50 MPa because Applicant has not disclosed that the particular surface pressure of 20 – 50 MPa provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a sealing pressure used in the disclose of Persson as modified by Tuskiewicz because Persson as modified by Tuskiewicz teaches the ultrasonic welding of a paper material, and would therefore require an adequate sealing pressure to ensure a strong weld.
	Therefore, it would have been an obvious matter of design choice to modify Persson to obtain the invention as specified in claim 7.

Regarding claim 8, Persson further discloses wherein the ultrasonic sealing station comprises a longitudinal sealing station (Fig 3, #29) and/or a transverse sealing station (Fig 3, #37).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Relevant prior arts for teaching ultrasonic welding of paper materials but not utilized in the rejections presented above are listed on the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
	/ANDREW M TECCO/             Primary Examiner, Art Unit 3731